DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 

Claims 1-20 are pending.  Of these, claims 1, 14 and 19 are independent.


Specification/Claim Informality Objections
In claim 1, line 4, “a charge pump,” should be --a charge pump;-- (with a semicolon).  Appropriate correction is required.
In claim 14, lines 6-7, “the first voltage assist signal level” should be --a first voltage assist signal level--.  Appropriate correction is required.
In claim 14, lines 9-10, “the second control signal level” should be --a second control signal level--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,303,190 A (“PELLEY”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, PELLEY discloses a system, comprising: 
a voltage assist circuit (e.g., with reference to 85 in Fig. 4) configured to selectively supply an assist voltage signal (e.g., at the output node of 91, 92 in Fig. 4) to a power supply generator (e.g., for providing a power supply voltage to 52, 54 in Fig. 4, including VDD and 93) in response to a load (e.g., associated with VDD in Fig. 4, including 52, 54), wherein the voltage assist circuit includes: 
a charge pump (e.g., comprising 86 in Fig. 4), 
(e.g., including 91 in Fig. 4, driving a signal at its output node) receiving a control signal (e.g., VREG2 in Fig. 4) from the charge pump (86); 
a first control circuit (e.g., 88 in Fig. 4) configured to control the voltage assist circuit (e.g., via FB2 in Fig. 4) in response to the control signal (VREG2) from the charge pump (86); and 
a second control circuit (e.g., 89 in Fig. 4) configured to control the voltage assist circuit (e.g., via C in Fig. 4; also, controls 91, 92 in Fig. 4) in response to the assist voltage signal (at the output node of 91 in Fig. 4, when 92 is closed).

Regarding claim 2, PELLEY discloses the system of claim 1, wherein, upon detecting that a supply of the assist voltage signal is needed to assist the power supply generator in response to the load (e.g., detected via 89 in Fig. 4, with 92 closed), the second control circuit (89 in Fig. 4) is configured to enable the driver circuit (e.g., enable 91) to inject a drive current (e.g., from 86).

Regarding claim 3, PELLEY discloses the system of claim 1, wherein the load includes one or more memory cells (e.g., 52, 54 in Fig. 4).

Regarding claim 13, PELLEY discloses the system of claim 1, further comprising a switch to control the operation of the voltage assist circuit, wherein the voltage assist circuit is turned on by turning on the switch and turned off by turning off the switch (e.g., with reference to column 7, lines 50-52 “voltage detector 89 provides a control signal labeled ‘C’ to disable oscillator 87 at the same time charge pump 86 is disabled”).
---------------------
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0161968 A1 (“LIN”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, LIN discloses a system, comprising: 
a voltage assist circuit (e.g., Fig. 5) configured to selectively supply an assist voltage signal (e.g., at the VOUT node in Fig. 5, as a voltage signal being assisted) to a power supply generator (e.g., as part of a VOUT generator for supplying power to its load) in response to a load (e.g., with reference to Output loading in Fig. 8), wherein the voltage assist circuit includes: 
a charge pump (e.g., including 21 and SWs in Fig. 5), 
a driver circuit (e.g. including 23 in Fig. 5, driving VCAP) receiving a control signal (e.g., VCAP1, VCAP2 in Fig. 5) from the charge pump (including 21 in Fig. 5); 
a first control circuit (e.g., including 31 in Fig. 5) configured to control the voltage assist circuit (e.g., via the output of 31) in response to the control signal from the charge pump (e.g., VCAP1, VCAP2 in Fig. 5, via 23); and 
a second control circuit (e.g., including 40, 50 in Fig. 5) configured to control the voltage assist circuit (e.g., via VREG in Fig. 5) in response to the assist voltage signal (VOUT, provided to 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,303,190 A (“PELLEY”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 4, PELLEY discloses the system of claim 3, but does not disclose that the one or more memory cells are Magnetoresistive Random Access Memory (MRAM) cells.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the assisted VDD power supply of PELLEY to a memory device including MRAM cells, since such memory device was common and well known in the art as a nonvolatile RAM, thus providing a stable power supply voltage for critical operations in such memory device.

Regarding claim 5, PELLEY, as modified above, discloses the system of claim 4, but does not disclose that the assist voltage signal is connected to the bit line voltage of the one or more MRAM cells.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to selectively connect and drive a bitline voltage of the MRAM cells (with reference to the rejection of claim 4 above) with the assisted VDD supply of PELLEY, since selectively connecting and driving a bitline in a memory device (including MRAM) was common and well known in the art (e.g., precharging a bitline before a read operation), thus providing a stable desired bitline voltage during such operation.

Regarding claim 7, PELLEY discloses the system of claim 1, wherein the driver circuit includes one or more distributed driver circuits (i.e., at least one driver circuit 91 in Fig. 4), but does not disclose that it is an NMOS driver circuit.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to use an NMOS driver circuit/ switch for the driver circuit/ switch 91 of PELLEY, since use of NMOS-based driver circuit/ switch was common and well known in the art, to effectively provide driving/ switching functions in a memory device.

------------------------------------
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,303,190 A (“PELLEY”) in view of US 2020/0161968 A1 (“LIN”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 11, PELLEY discloses the system of claim 1, wherein the second control circuit (89 in Fig. 4) is to determine whether the driver circuit should be enabled (91 in Fig. 4).
PELLEY is silent regarding the details of the second control circuit, thus does not disclose that the second control circuit includes a voltage divider circuit connected to the assist voltage signal and a comparator circuit connected to the output of the voltage divider circuit and configured to compare a fraction of the assist voltage signal to a reference voltage to determine whether the driver circuit should be enabled.
However, such configuration for a voltage detector (such as 89 in Fig. 4 of PELLEY) was common and well known in the art (see, only as an exemplary reference in that art that teaches such configuration, LIN, in Figs. 1, 2, 5 and 9, a voltage divider circuit 50 and a comparator circuit 40).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to use the above configuration for the second control circuit of PELLEY (i.e., the voltage detector 89 in Fig. 4), since such configuration was common and well known in the art, to effectively .


Allowable Subject Matter
Claims 14-20 are allowed.
Claims 6, 8-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and its base claim 1, including:  the voltage assist circuit further including a control logic circuit, wherein the control logic circuit is connected to an output of the first control circuit and an output of the second control circuit.
Regarding claim 8 (and its dependent claims 9-10), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, its intervening claim 7 and its base claim 1, particularly the specific configuration of each of the one or more distributed NMOS driver circuits comprising an NMOS transistor and a PMOS transistor, wherein: a drain terminal of the NMOS transistor is connected to a second power supply; a gate terminal of the NMOS transistor is connected to the control signal; a source terminal of the NMOS transistor is connected to the source terminal of the PMOS transistor; a gate terminal of the PMOS transistor is connected to a bias voltage; and a drain terminal of the PMOS transistor is connected to the power supply generator.
the combination of all the limitations in the claim and its base claim 1, particularly the specific configuration of the first control circuit including: a replica driver circuit that matches the driver circuit; wherein a drain terminal of a NMOS transistor of the replica driver circuit and a gate terminal of the NMOS transistor of the replica driver circuit are tied to the output of the charge pump, a source terminal of the NMOS transistor of the replica driver circuit is connected to a source terminal of a PMOS transistor and a gate terminal of the PMOS transistor of the replica driver circuit is tied to ground; and wherein replica driver circuit is configured to mimic the operation of the driver circuit in order to accurately determine a bias gate voltage needed to disable the driver circuit; a voltage divider circuit connected to a drain terminal of the PMOS transistor of the replica driver circuit; and a comparator circuit connected to the output of the voltage divider circuit and configured to compare a fraction of the bias gate voltage of the one or more driver circuits to a reference voltage to determine whether the driver circuit should be disabled.
Regarding claim 14 (and its dependent claims 15-18), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including the combination of:  outputting a first enable signal to the charge pump in response to the first voltage assist signal level being less than a reference voltage, to regulate the control signal at a first level to turn on the assist driver circuit and inject the current to the load; and outputting a second enable signal to the charge pump in response to the second control signal level being less than the reference voltage, to regulate the control signal at a second level to maintain the control signal at a predetermined voltage level.
Regarding claim 19 (and its dependent claim 20), the prior arts of record do not disclose the combination of all the limitations in the claim, including the specific combination of:  a control logic circuit, wherein outputs of the active level detector circuit and the standby level detector circuit are connected to inputs of the control logic circuit and an output of the control logic circuit is connected to an input of the charge pump circuit; wherein, upon detecting that the memory cell is performing a write operation and in need of a current injection, the active level detector circuit is configured to produce a first output enable signal that controls the operation of the charge pump circuit in order to boost the output of the charge pump circuit to a target level; wherein, upon detecting that the memory cell is in a standby mode, the standby level detector circuit is configured to produce a second output enable signal that regulates the operation of the charge pump circuit such that the output of the charge pump circuit remains at the target level during the standby mode; and wherein the target level is the sum of the bit line voltage of the memory cell and a threshold voltage of the driver circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824